UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22750 USFS Funds Trust (Exact name of registrant as specified in charter) 11270 West Park Place Suite 1025 Milwaukee, WI 53224 (Address of principal executive offices) (Zip code) Pennant Management, Inc. (Name and address of agent for service) 11270 West Park Place, Suite 1025 Milwaukee, Wisconsin 53224 (877) 299-8737 Registrant's telephone number, including area code: (877) 299-8737 Date of fiscal year end: December 31, 2013 Date of reporting period:June 30, 2013 Item 1. Reports to Stockholders. USFS Funds Limited Duration Government Fund (USLDX) USFS Funds Tactical Asset Allocation Fund (USFSX) Semi-Annual Report June 30, 2013 Investment Adviser: Pennant Management, Inc. USFS FUNDS JUNE 30, 2013 TABLE OF CONTENTS Shareholders’ Letter 1 Investment Highlights 9 Schedules of Investments Limited Duration Government Fund 11 Tactical Asset Allocation Fund 15 Statements of Assets and Liabilities 18 Statements of Operations 19 Statements of Changes in Net Assets Limited Duration Government Fund 20 Tactical Asset Allocation Fund 21 Financial Highlights Limited Duration Government Fund 22 Tactical Asset Allocation Fund 23 Notes to Financial Statements 24 Disclosure of Fund Expenses 35 Approval of Investment Advisory Agreement 37 The Funds file their complete schedule of portfolio holdings with the Securities and Exchange Commission (the “Commission”) for the first and third quarters of each fiscal year on Form N-Q within 60 days after the end of the period. The Funds’ Form N-Q will be available on the Commission’s website at http://www.sec.gov, and may be reviewed and copied at the Commission’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0300. A description of the policies and procedures that the Funds use to determine how to vote proxies relating to portfolio securities, as well as information relating to how the Funds voted proxies relating to portfolio securities during the most recent period ended June 30, is available (i) without charge, upon request, by calling 1-877-299-USFS (8737); and (ii) on the Commission’s website at http://www.sec.gov. USFS FUNDS JUNE 30, 2013 SHAREHOLDERS’ LETTER USFS Funds June 2013 Commentary USFS Funds Limited Duration Government Bond Fund (USLDX) USFS Funds Tactical Asset Allocation Fund (USFSX) Introduction USFSX is our firm’s equity mutual fund and is managed by the team of Mark A. Elste, CFA and Chris J. Weber.USLDX is our U.S. Government bond fund and is managed by James Habanek, CFA.During the second quarter John Culhane, CFA left Pennant Management to assume the role of Chief Investment Officer of an Illinois based trust company.We wish John well in his new position; and, his wisdom and friendship will be missed by our professional team.Going forward USLDX will be managed in the capable hands of Jim Habanek and his three decades of experience. Fund Performance Review The USFS Funds Limited Duration Government Bond Fund (USLDX) realized a total return of -0.37% in the second quarter of 2013, and -0.30% for calendar year-to-date 2013, ending June 30, 2013.The very low level of short-term interest rates, anchored by the Federal Reserve’s near 0% short-term interest rate policy, continues to make it verydifficult to generate positive total returns with investments limited to short-duration U.S. Government and Government Agency fixed-income securities.Morningstar categorizes the Fund as a Taxable Bond Short Government fund and there are 150 funds within this category.At the time of this writing, over the past twelve months, the Fund ranked within the top 6% among its Morningstar group peers.This is the total return percentile rank within each Morningstar Category where the highest (or most favorable) percentile rank is 1 and the lowest (or least favorable) percentile rank is 100.Bloomberg categorizes the Fund as a Government/Agency Short-Term fun and there are 141 funds within this category.At the time of this writing, over the past twelve months, the Fund ranked within the top 30% among its Morningstar group peers.This is the total return percentile rank within each Bloomberg Objective where the highest (or most favorable) percentile rank is 100 and the lowest (or least favorable) percentile rank is 1.Nonetheless, both in the second quarter and for year-to-date 2013, the performance of the Fund exceeded that of the respective peer groups of funds net of expenses. Unlike most other funds within Short Term U.S. Government and Agency fund peer group, the Fund at all times limits its holdings to securities that have a risk-based capital weighting of 20% or less under the current risk-based capital regulations.Because the Fund will only hold U.S. Government and Agency, and other securities which are U.S. Government guaranteed, fixed-income securities, the Fund’s performance is disadvantaged in many interest rate environments relative to its peer group which in most instances holds some lower-rated and higher-yielding securities and foreign sovereign debt. 1 USFS FUNDS JUNE 30, 2013 Short-term yields remained near record low levels in the second quarter.Therefore, strategies to reduce price and interest-rate risk continued to be undertaken by the Fund’s manager.The Fund also continued to minimize its holdings of U.S. Treasuries relative to the overweight allocation to Treasuries that it had maintained over the past two years.To the benefit of the Fund’s year-to-date performance, the Fund’s manager increased exposure to government agency mortgage-backed securities and variable-rate instruments.Further, the Fund continues to favor callable, step-up coupon and cushion government agency securities which ordinarily provide some price protection in rising interest rate environments, while providing higher current income streams.The Fund continues to maintain a significant allocation to variable rate asset- backed U.S. government guaranteed securities.The active management of the U.S. Treasury securities component of the Fund also contributed positively to the performance of the Fund in the second quarter as well as year to date. The Fund distributed dividends totaling $0.0154 and $0.0335 per share to shareholders during the second quarter and first six months of 2013, respectively.After the distribution of dividends, the Fund’s Net Asset Value (NAV) as of June 30, 2013 fell to $12.00 from $12.06 on March 31, 2013, and from $12.07 on December 31, 2012.Assets under management within the Fund decreased from $38.8 million on December 31, 2012 to $38.1 million on June 30, 2013. Duration is a measure of the price sensitivity of a fixed-income investment to a change in interest rates.Duration is expressed as a number of years.Rising interest rates mean falling bond prices, while declining interest rates mean rising bond prices.The higher the duration number, the greater the interest-rate risk of a fixed-income investment.The duration of the Fund remains at approximately 1.25 years.The Fund’s continuing strategy of shortening duration should benefit both the relative and absolute performances of the Fund in 2013 and beyond.The Fund’s manager believes that market-driven interest rate levels have bottomed for this cycle, that bond yields will continue to drift irregularly higher over the next few years, and that the Fund is well positioned for that eventuality.The short duration of the Fund should allow it to outperform longer duration bond funds, and mitigate interest-rate risk.The immediate challenge to the Fund remains the ability to earn a positive return at a time when short-term yields are lower than the administrative expenses of managing the Fund. The USFS Funds Tactical Asset Allocation Fund (USFSX) enjoyed a good quarter ended June 30, 2013, with a total return registering at 4.31% vs. 2.91% for both the S&P 500 Index (the “S&P 500”) and Dow Jones Industrial Average (the “Dow”).Year-to-date the Fund produced a total return of 12.71% vs. 13.83% for the S&P 500 and 15.19% for the Dow.For the one-year period ended on June 30th the Fund returned 17.13% vs. 20.60% for the S&P 500 and 18.87% for the Dow. 2 USFS FUNDS JUNE 30, 2013 USFS Tactical Asset Allocation Fund AVERAGE ANNUAL Inception SINCE Date 1-YEAR 3-YEAR INCEPTION USFS Funds Tactical Asset Allocation Fund 11/30/09 17.13% 15.56% 11.39% S&P 500 Index 11/30/09 20.60% 18.45% 13.65% Down Jones Industrial Average 11/30/09 18.87% 18.19% 13.73% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement:1.67% Performance data quoted represents past performance and is no guarantee of future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost, and current performance may be lower or higher than the performance quoted.For performance data current to the most recent month end, please call 877-299-USFS.Annualized total return assumes reinvestment of dividends and capital gain distributions.The Fund’s portfolio may differ significantly from the securities held in the index.You cannot invest directly in an index; therefore its performance does not reflect the expenses associated with the active management of an actual portfolio. We have managed the USFSX with a consistent high quality bias.That is, we invest in companies that have good business franchises, strong balance sheets and excellent free cash flow.We screen for purchase candidates using distinct growth and value screens.Increasingly, we are having little success in screening growth companies that share our quality bias and also trade at reasonable valuation levels given their prospects.This is troubling to us and is not inconsistent with a market subject to increasing correction risk. We have responded to this environment by populating the Fund’s portfolio with new stock positions that have emanated from our value screen and not our growth screen.In addition, the Fund has been managed with a material risk reducing covered call position; which often times reduces the Fund’s exposure to the overall market by 15-20%.Considering this constraint alone, we are not unhappy with the Fund’s performance. At times this strategy has been favored by the broad market (such as this last quarter and all of 2011), while at other times it has not.This has been the story throughout the period since 2009 where “risk-on” and “risk-off” has played, each in turn.The bottom line, however, is that we would expect USFSX to outperform in a down market and participate in an up market cycle. This risk on/risk off orientation has been clearly observable by the regular sector rotation from defensive to more cyclical stock market sectors.To us, these are market momentum plays that are very difficult to consistently exploit. 3 USFS FUNDS JUNE 30, 2013 We are troubled by the Fed’s aggressive policy to stimulate economic growth as we believe the U.S. stock market is considerably higher than justified by anything other than that money policy.We believe loose money has created a shortage of safe assets for investors.This has caused investors to bid up the price of assets they perceive to be safe to the point where they cease to be safe any longer.This process has now entered the financial markets’ lexicon, and is known as financial repression.From our point of view we simply call it a Fed induced bubble.Bubbles always end badly. Behavioral finance studies tell us that investors have a serious tendency to conflate stock market action with underlying economic fundamentals.Misunderstanding the actual relationship causes investors to therefore liquidate stocks when the economy is weak and valuations are truly cheap, only to buy back stocks when the economy is obviously strong and stock valuations are extreme. Stock market action in the current environment is not only a textbook behavioral finance study of this mistaken conflation, but we believe has been exacerbated by the Fed’s having pushed investors into risk categories that most should probably have avoided. This trend position is confirmed by observing the ICI flow of funds data that tracks where investors are placing their investments.Since January when the normalized S&P 500 price-to-earnings (P/E) ratio has crossed 20x, investors are again buying stocks, when they had been selling since early 2009. Stock valuations are far from a good market timing tool.Having said that, we find value stocks tend to do well in most stock market corrections.Since USFSX is an equity fund, we are obligated to stay invested in stocks.Hence, our penchant is for value stocks over growth companies given our description of the current stock market environment. The Stock Market When the stock market was cheap in 2009, investors wanted no part of stocks.Now that P/E ratios are extended, the average investor simply cannot get enough.The only thing that is certain is that the average investor is locking in poor investment performance for years to come at these extended valuation levels. Although we pick our stock portfolio based on fundamentals, we do not disregard signals that have the potential to be exploited.Often, this is reflected in our relative interest in writing covered calls against our long positions. As discussed earlier, we believe that financial repression has pushed investors into risk strata that they would not otherwise have targeted were it not for the Fed’s loose money policy.Notwithstanding the P/E to equity flow of funds discussion earlier, we are very close to being more than one standard deviation below this model historical mean. 4 USFS FUNDS JUNE 30, 2013 What does the earnings environment for the average stock have to say about the performance relationship between Growth vs. Value? Although the economy is not strong, the earnings-per-share (EPS) outlook for the average stock has been improving.This has an important anecdotal implication for the relative performance between Growth vs. Value stocks.What sensitized us first was a serious lack of quality screened Growth companies to potentially go into USFSX – that is, companies screened but we could not justify buying those companies at their current valuation levels. It suggests that these Growth companies already fully reflect expectations in their price per share. Is this EPS motivated Growth vs. Value thesis supported by broader economic measures of improvement? Again, using anecdotal measures the answer would also suggest Value stocks will outperform Growth stocks over the future. The Bond Market Bond market yields jumped to near two-year highs as the second quarter of 2013 came to a close.The yield on the benchmark ten-year Treasury note rose from a low of 1.60% on May 2 to a high of 2.67% on June 25, registering one of the worst two-month performances in bond market history.No sector of the fixed-income space was spared in the rout.U.S. Treasuries are on course for their worst year since 1978; investment grade bonds since 1973.In percentage terms over the past two months, the increase in the yield on the ten-year Treasury note is the greatest such increase since 1953.According to Morningstar, Inc., bond funds have lost an average of nearly 2.7% year to date.The widely followed Barclay’s U.S. Aggregate Bond Index lost 233 basis points in the second quarter, posting its largest such quarterly loss in nine years.The abrupt change in yields and fixed-income market sentiment was caused by confirmation by the Federal Reserve of its intention to cease its bond purchase programs sooner than was generally expected.Everyone knew that bond yields were being suppressed by Fed policy, and that a day of normalization and reckoning would one day arrive.But as is typical, investors expected to be smarter than the market and out of harm’s way before it occurred.The yield on the ten-year Treasury note rose to 2.74% as the third quarter began, up an incredible 114 basis points over the past two months and at its highest level since August 2011.That equates to a total return loss of 9.5%.Bond prices fall when their yields rise.Three decades of steadily falling bond yields have caused bond fund managers and investors to lose sensitivity to interest-rate risk.Easily obtained positive total returns are all that they knew, until now.The selling in the fixed-income market showed the signs of forced liquidations due to margin calls and the unwinding of levered positions.Many global fixed-income investors are known to be engaged in what is referred to as the “carry trade,” in which 5 USFS FUNDS JUNE 30, 2013 they borrow low cost U. S. dollars and yen, and invest in higher-yielding securities, hoping to earn an arbitrage profit.When bond yields began to rise, these “carry” investors were forced to liquidate their positions, causing a self-feeding selling frenzy.This speaks to the futility and the hazards of policy makers’ attempts to manipulate markets.Sooner or later, market forces cause conditions to normalize, and the consequences are generally worse than they would have been without the policy manipulation of asset price levels. In the short term, bond prices, and yield levels and changes are not a function of fair value. They are determined by the fear and greed of investors and their survival instincts.What is referred to as fair value is simply a benchmark which is determined over long periods of time and widely varying economic circumstances.Nonetheless, our preferred fair value model shows the ten-year Treasury note, at a yield of 2.74%, to be the most attractively valued since 2004.As with stocks, there is no single metric that determines fair value for bonds.However, over the past 30 years, the spread between the federal funds rate and the ten-year note has averaged approximately 160 basis points, and the spread between the two-year note and the ten-year note has averaged about 90 basis points.Spreads are now well wider than those levels, and the yield curve is historically very steep.As long as the Fed keeps its short-term benchmark rates near 0%, the yield on the ten-year Treasury note probably will not rise much above 3%. There is no way of determining to what level the unwind of central bank induced financial asset inflation will take bond prices lower and yields higher.The fixed-income markets are now in a testing process, seeking levels at which they are likely to settle whenever the Fed begins its quantitative easing (QE) tapering, and levels at which the selling supply is in balance with demand.We are of the opinion, though, that bond yields are now at attractive levels for the near term.While the trend certainly appears to be to higher interest rate levels over time, they are not likely to move much higher over the next six months.Once the markets stabilize, we expect bond yields to move somewhat lower in the short term.The consensus opinion is now for the Fed to announce in September that it plans to begin “tapering” the level of its monthly bond purchases.Further, the financial futures markets have moved forward by nine months, to December 2014, the liftoff date for the first hike in the Fed’s federal funds target rate.Our view is that both the tapering of the Fed’s bond purchase programs and its first policy rate hikes will be delayed beyond current market expectations.Modest economic data disappointments are likely in the near term as the budget sequesters reach maximum impact.Global economic growth is slowing, credit problems in Europe, China, and Japan are back in the headlines, and falling stock prices can all, and at any time, create a safety flow back into high quality bonds.An economic soft patch would postpone the expected start of the tapering process until next year and send the expected first rate hike back into 2015. 6 USFS FUNDS JUNE 30, 2013 Credit spreads, or risk premiums, have widened in recent months.The yield spreads on mortgage-backed securities relative to U.S. Treasuries have widened the most due to the expectation that it is in that market that the Fed will begin tapering its bond purchases.The reason for the widening of credit spreads goes back to a lack of liquidity and the carry trade.It is the unwinding of levered positions in an illiquid market that has caused spreads to widen.We expect spreads to narrow again, and therefore favor stepping down somewhat in quality and purchasing spread product in an effort to pick up some additional yield.The highest quality bonds typically underperform in rising interest rate environments.It is unusual for yield spreads in the bond market to widen, as they have recently done, when interest rates are on the rise and the economy is perceived to be on the mend.They typically only widen when interest rates are falling and economic and credit risks are rising.We continue to discourage, except in the very near term for traders, extending durations in an attempt to pick up some additional yield. Sentiment in the fixed-income markets is currently very pessimistic, which is contrary bullish.Even if the yield on the ten-year Treasury note was to rise to 3.25%, which is likely by the end of 2014, the harm to investors would be far less than what was experienced over the past two months.We are of the view that the fixed-income markets have overreacted to the pronouncements of the Fed in recent weeks.It is also our view that the economy is not as healthy as the Fed and many others perceive, and we do not see interest rates rising much further in the near term.As long as the inflation landscape remains benign, the Fed is likely to remain relaxed and accommodative about keeping interest rates low.But at the same time, investors need to realize that the Fed’s music will one day stop; that the Fed is nearly certain to begin winding down its monetary accommodation within the next twelve months. This represents the Adviser’s assessment of the Funds and market conditions at a specific point in time and should not be relied upon by the reader as research or investment advice. Investing involves risk, including possible loss of principal.The underlying investments of the Fund (such as derivatives, and leveraged and inverse ETFs) may accelerate the velocity of potential losses.Furthermore, the risk of loss from a short sale is unlimited because the Fund must purchase the shorted security at a higher price to complete the transaction and there is no limit for the security price.The use of options, swaps and derivatives by the Fund has the potential to significantly increase the Fund’s volatility.The underlying international and real estate investments may also be subject to economic or political instability in the U.S. and other countries, credit risk and interest rate fluctuations.Bonds and bond funds will decrease in value as interest rates rise.There is no guarantee the Fund will achieve its stated objective.Current and future holdings are subject to risk. 7 USFS FUNDS JUNE 30, 2013 Definitions S&P 500 Index:an index which consists of five hundred stocks chosen for market size, liquidity, and industry group representation. Dow Jones Industrial Average:a price-weighted average of thirty significant stocks traded on the New York Stock Exchange and on NASDAQ. ICI:is the national trade association of U.S. investment companies, which includes mutual funds, closed-end funds, exchange-traded funds and unit investment trusts. P/E Ratio:a valuation ratio of a company’s current share price compared to its per-share earnings. EPS:a portion of a company’s profit allocated to each outstanding share of common stock. Barclay’s U.S. Aggregate Bond Index:a broad-based index that measures the investment grade, U.S. dollar-denominated, fixed rate taxable bond market, including Treasuries, government-related and corporate securities, MBS (agency fixed rate and hybrid ARM pass-throughs), ABSs, and CMBs.One cannot invest directly in an Index. Basis Points:a unit that is equal to 1/100th of 1%, and is used to denote the change in a financial instrument. Free Cash Flow:represents the cash that a company is able to generate after laying out the money required to maintain or expand its asset base. Standard Deviation:is often used as a measure of the risk associated with price-fluctuations of a given asset (stocks, bonds, property, etc.), or the risk of a portfolio of assets.A low standard deviation indicates that the data points tend to be very close to the mean; high standard deviation indicates that the data points are spread out over a large range of values. 8 USFS FUNDS LIMITED DURATION GOVERNMENT FUND INVESTMENT HIGHLIGHTS GROWTH OF A $10,000 INVESTMENT Average Annual Total Return for period ended June 30, 2013(1) One Year Three Year Five Year Annualized Return Return Return Inception to Date(2) USFS Funds Limited Duration Government Fund 0.17% 0.48% 1.53% 2.49% BofA Merrill Lynch 1-3 Yr US Treasury Index 0.33% 0.82% 1.90% 2.79% BofA Merrill Lynch 1-3 Yr US Treasury/Agency Index 0.33% 0.85% 2.01% 2.88% The performance data quoted herein represents past performance and the return and value of an investment in the Fund will fluctuate so that, when redeemed, may be worth less than its original cost. Past performance does not guarantee future results. The Fund’s performance assumes the reinvestment of all dividends and all capital gains. Index returns assume reinvestment of dividends and, unlike a fund’s returns, do not reflect any fees or expenses. If such fees and expenses were included in the Index returns, the performance would have been lower. Please note that one cannot invest directly in an unmanaged index. Fee waivers were in effect, if they had not been in effect, performance would have been lower. Returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The USFS Funds Limited Duration Government Fund commenced operations on July 6, 2004. The BofA Merrill Lynch 1-3 Year US Treasury Index is an unmanaged index that tracks the performance of the direct sovereign debt of the U.S. Government having a maturity of at least one year and less than three years. The BofA Merrill Lynch 1-3 Year US Treasury/Agency Index is an unmanaged index that tracks the performance of U.S. dollar denominated U.S. Treasury and non-subordinated U.S. agency debt issued in the U.S. domestic market with a remaining term to final maturity of less than three years. 9 USFS FUNDS TACTICAL ASSET ALLOCATION FUND INVESTMENT HIGHLIGHTS GROWTH OF A $10,000 INVESTMENT Average Annual Total Return for period ended June 30, 2013(1) One Year Three Year Annualized Return Return Inception to Date(2) USFS Funds Tactical Asset Allocation Fund 17.13% 15.56% 11.39% S&P 500 Index 20.60% 18.45% 13.65% The performance data quoted herein represents past performance and the return and value of an investment in the Fund will fluctuate so that, when redeemed, may be worth less than its original cost. Past performance does not guarantee future results. The Fund’s performance assumes the reinvestment of all dividends and all capital gains. Index returns assume reinvestment of dividends and, unlike a fund’s returns, do not reflect any fees or expenses. If such fees and expenses were included in the Index returns, the performance would have been lower. Please note that one cannot invest directly in an unmanaged index. Returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The USFS Funds Tactical Asset Allocation Fund commenced operations on November 30, 2009. The S&P 500 Index consists of 500 stocks chosen for market size, liquidity, and industry group representation. It is a market-value weighted index (stock price times number of shares outstanding), with each stock’s weight in the Index proportionate to its market value. The S&P 500 Index is one of the most widely used benchmarks of U.S. equity performance. It is not possible to invest directly in an index. 10 USFS FUNDS LIMITED DURATION GOVERNMENT FUND JUNE 30, 2013 (UNAUDITED) SECTOR WEIGHTINGS (Unaudited)† † Percentages are based on total investments. SCHEDULE OF INVESTMENTS U.S. GOVERNMENT AGENCY MORTGAGE-BACKED OBLIGATIONS — 47.5% Face Description Amount Value Federal Home Loan Mortgage Corp. (FHLMC) 5.250%, 05/15/17 $ $ 4.500%, 08/15/27 4.000%, 04/01/14 4.000%, 05/01/14 3.500%, 11/01/25 2.705%, 07/01/37 (A) 2.666%, 01/01/36 (A) 2.322%, 01/01/35 (A) 2.000%, 09/15/39 1.500%, 09/15/22 Federal National Mortgage Association (FNMA) 5.000%, 11/25/49 4.500%, 05/01/14 4.000%, 05/01/19 3.000%, 11/01/20 2.775%, 06/25/44 (A) 2.626%, 01/01/34 (A) 2.500%, 07/25/24 2.220%, 06/01/35 (A) 2.087%, 06/01/35 (A) 2.045%, 03/01/34 (A) 2.000%, 08/25/41 1.810%, 02/01/33 (A) 0.638%, 03/25/27 (A) The accompanying notes are an integral part of the financial statements. 11 USFS FUNDS LIMITED DURATION GOVERNMENT FUND JUNE 30, 2013 (UNAUDITED) U.S. GOVERNMENT AGENCY MORTGAGE-BACKED OBLIGATIONS — 47.5% (continued) Face Description Amount Value Government National Mortgage Association (GNMA) 4.500%, 06/16/37 $ $ 4.500%, 06/20/39 4.000%, 11/16/38 4.000%, 12/20/38 4.000%, 05/16/39 4.000%, 08/20/39 4.000%, 10/20/39 3.250%, 11/20/39 3.000%, 11/20/38 3.000%, 09/16/39 2.500%, 12/16/25 2.500%, 06/20/38 2.500%, 08/20/39 2.000%, 05/20/40 1.250%, 08/20/27 National Credit Union Administration (NCUA) 1.840%, 10/07/20 1.600%, 10/29/20 TOTAL U.S. GOVERNMENT AGENCY MORTGAGE-BACKED OBLIGATIONS (Cost $18,418,246) SMALL BUSINESS ADMINISTRATION (SBA) — 39.2% Small Business Administration Pass-Through Agency (SBA) 7.100%, 02/01/17 5.250%, 06/25/14 (A) 4.265%, 05/25/14 (A) 3.875%, 02/25/25 (A) 3.625%, 10/25/24 (A) 3.625%, 10/25/25 (A) 3.375%, 09/25/25 (A) 3.125%, 07/25/21 (A) 3.125%, 06/25/25 (A) 2.575%, 11/25/14 (A) 2.000%, 06/25/31 (A) 1.750%, 03/25/31 (A) 1.625%, 04/25/16 (A) 1.625%, 10/25/18 (A) 1.400%, 09/25/32 (A) The accompanying notes are an integral part of the financial statements. 12 USFS FUNDS LIMITED DURATION GOVERNMENT FUND JUNE 30, 2013 (UNAUDITED) SMALL BUSINESS ADMINISTRATION (SBA) — 39.2% (continued) Face Description Amount Value 1.375%, 07/25/17 (A) $ $ 1.375%, 09/25/17 (A) 1.250%, 10/25/13 (A) 1.250%, 01/25/14 (A) 1.250%, 11/25/17 (A) 1.250%, 12/25/17 (A) 1.250%, 02/25/18 (A) 1.250%, 02/25/18 (A) 1.250%, 04/25/18 (A) 1.250%, 05/25/18 (A) 1.250%, 07/25/25 (A) 1.000%, 08/25/18 (A) 1.000%, 09/25/21 (A) 1.000%, 11/25/24 (A) 1.000%, 10/25/31 (A) 1.000%, 11/25/33 (A) 1.000%, 07/25/34 (A) 0.875%, 10/25/21 (A) 0.875%, 01/25/25 (A) 0.820%, 06/25/34 (A) 0.800%, 05/25/18 (A) 0.750%, 11/25/20 (A) 0.750%, 08/25/22 (A) 0.750%, 08/25/22 (A) 0.750%, 10/25/24 (A) 0.740%, 03/25/25 (A) 0.720%, 04/25/28 (A) 0.700%, 02/25/30 (A) 0.625%, 01/25/27 (A) 0.625%, 03/25/30 (A) 0.600%, 09/25/30 (A) 0.570%, 09/25/31 (A) 0.570%, 11/25/31 (A) TOTAL SMALL BUSINESS ADMINISTRATION (SBA) (Cost $15,069,063) U.S. GOVERNMENT AGENCY OBLIGATIONS — 4.5% Government National Mortgage Association (GNMA) 5.000%, 08/15/18 5.000%, 10/15/18 The accompanying notes are an integral part of the financial statements. 13 USFS FUNDS LIMITED DURATION GOVERNMENT FUND JUNE 30, 2013 (UNAUDITED) U.S. GOVERNMENT AGENCY OBLIGATIONS — 4.5% (continued) Face Amount/ Description Shares Value 4.500%, 08/20/19 $ $ 4.000%, 09/15/18 4.000%, 12/15/18 3.500%, 04/20/40 (A) 1.750%, 04/20/23 (A) 1.625%, 11/20/23 (A) 1.625%, 11/20/27 (A) 1.625%, 11/20/29 (A) TOTAL U.S. GOVERNMENT AGENCY OBLIGATIONS (Cost $1,730,044) U.S. TREASURY OBLIGATIONS — 1.2% U.S. Treasury Bond 3.125%, 02/15/43 TOTAL U.S. TREASURY OBLIGATIONS (Cost $522,013) CERTIFICATES OF DEPOSIT — 4.5% Ally Bank, 1.100% BMW Bank of North America, 0.850% Discover Bank, 1.150% FirstBank Puerto Rico, 0.800% GE Capital Bank, 1.000% GE Capital Retail Bank, 1.000% Goldman Sachs Bank USA, 0.900% TOTAL CERTIFICATES OF DEPOSIT (Cost $1,736,000) SHORT-TERM INVESTMENT — 0.7% Short Term Treasury Investment, 0.20% (B) (Cost $267,939) TOTAL INVESTMENTS — 97.6% (Cost $37,743,305) $ Percentages are based on Net Assets of $39,026,019. (A) Variable rate security – Rate disclosed is the rate in effect on June 30, 2013. (B) The rate reported is the 7-day effective yield as of June 30, 2013. The accompanying notes are an integral part of the financial statements. 14 USFS FUNDS TACTICAL ASSET ALLOCATION FUND JUNE 30, 2013 (UNAUDITED) SECTOR WEIGHTINGS (Unaudited)† † Percentages are based on total investments. SCHEDULE OF INVESTMENTS COMMON STOCK — 74.9% Description Shares Value Finance & Insurance — 14.1% Aetna $ Federated Investors JPMorgan Chase (C) Information — 15.9% Automatic Data Processing (C) International Business Machines Microsoft QUALCOMM (C) Manufacturing — 26.6% 3M(C) Air Products & Chemicals Caterpillar (C) Coach GlaxoSmithKline ADR Lockheed Martin (C) Northrop Grumman (C) Mining, Oil & Gas — 12.1% ConocoPhillips Energy Transfer Partners LP (B) Transocean The accompanying notes are an integral part of the financial statements. 15 USFS FUNDS TACTICAL ASSET ALLOCATION FUND JUNE 30, 2013 (UNAUDITED) COMMON STOCK — 74.9% (continued) Description Shares Value Professional Services — 1.9% Accenture $ Transportation — 4.3% Union Pacific (C) TOTAL COMMON STOCKS (Cost $10,303,778) EXCHANGE TRADED FUNDS — 22.0% SPDR Dow Jones Industrial Average ETF Trust (C) SPDR S&P rust (C) TOTAL EXCHANGE TRADED FUNDS (Cost $3,273,132) SHORT-TERM INVESTMENT — 4.4% Short Term Treasury Investment, 0.20% (A) (Cost $689,194) TOTAL INVESTMENTS — 101.3% (Cost $14,266,104) $ WRITTEN OPTIONS* – (0.4)% 3M Call, Expires 07/20/2013, Strike Price $110.00 ) ) Automatic Data Processing Call, Expires 08/17/2013, Strike Price $70.00 ) ) Caterpillar Call, Expires 08/17/2013, Strike Price $87.50 ) ) JPMorgan Chase Call, Expires 08/17/2013, Strike Price $55.00 ) ) Lockheed Martin Call, Expires 07/20/2013, Strike Price $110.00 ) ) Northrop Grumman Call, Expires 07/20/2013, Strike Price $85.00 ) ) Northrop Grumman Call, Expires 08/17/2013, Strike Price $72.50 ) ) QUALCOMM Call, Expires 08/17/2013, Strike Price $65.00 ) ) SPDR Dow Jones Industrial Average ETF Trust Call, Expires 08/17/2013, Strike Price $155.00 ) ) The accompanying notes are an integral part of the financial statements. 16 USFS FUNDS TACTICAL ASSET ALLOCATION FUND JUNE 30, 2013 (UNAUDITED) WRITTEN OPTIONS* – (0.4)% (continued) Description Shares Value SPDR S&P rust Call, Expires 08/17/2013, Strike Price $166.00 ) $ ) Union Pacific Call, Expires 08/17/2013, Strike Price $165.00 ) ) TOTAL WRITTEN OPTIONS (Premiums Received $62,320) $ ) Percentages are based on Net Assets of $15,613,583. * Non-income producing security. (A) The rate reported is the 7-day effective yield as of June 30, 2013. (B) Security considered a Master Limited Partnership.At June 30, 2013, this security amounted to $619,317 or 4.0% of Net Assets. (C) Underlying security for a written option. ADR — American Depositary Receipt ETF — Exchange Traded Fund LP — Limited Partnership SPDR — Standard & Poor’s Depositary Receipt The accompanying notes are an integral part of the financial statements. 17 USFS FUNDS JUNE 30, 2013 (UNAUDITED) STATEMENTS OF ASSETS AND LIABILITIES USFS Funds USFS Funds Limited Duration Tactical Asset Government Fund Allocation Fund Assets: Investments at Value (Cost $37,743,305 and $14,266,104, respectively) $ $ Cash — Receivable for Investment Securities Sold Receivable due from Investment Adviser Receivable for Fund Shares Sold Receivable for Dividends and Interest Prepaid Expenses Total Assets $ $ Liabilities: Written Options, at Value (Premiums received $0 and $62,320, respectively) — Payable due to Investment Adviser Payable due to Administrator Payable for Investment Securities Purchased Other Accrued Expenses Total Liabilities Net Assets $ $ Net Assets Consist of: Paid-in Capital $ $ Undistributed (Distributions in Excess of) Net Investment Income ) Accumulated Net Realized Gain (Loss) on Investments and Written Options ) Net Unrealized Appreciation on Investments and Written Options Net Assets $ $ Shares: Outstanding Shares of Beneficial Interest (Unlimited authorization – no par value) Net Asset Value, Offering and Redemption Price Per Share $ $ The accompanying notes are an integral part of the financial statements. 18 USFS FUNDS FOR THE SIX MONTHS ENDED JUNE 30, 2013 (UNAUDITED) STATEMENTS OF OPERATIONS USFS Funds USFS Funds Limited Duration Tactical Asset Government Fund Allocation Fund Investment Income: Interest Income $ $
